DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.

Examiner’s Note
The Examiner tried to contact Mr. Mattu at the phone number listed on the response dated May 16, 2022. The voicemail stated that the box was full and no message could be left. The Examiner was unable to get in contact with Mr. Mattu in order to suggest the following objections.

Election/Restrictions
Claims 1 – 16, 18, and 99 – 103 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19 – 25, 27 – 37, 40, 41, 43 – 59, 61 – 75, 77, 79 – 94, 97, and 98 are directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on July 21, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claims 26, 38, 39, 76 and 96 are objected to because of the following informalities:  

Claim 26 depends from claim 193, which does not exist.  It is believed that it should depend from claim 19.
Claim 38 depends from claim 37.  It is believed that it should depend from claim 36 as to follow the arrangement of similar claims.  For example, see claims 54 – 58  or 72 – 76.
Claim 39 depends from claim 38.  It is believed that it should depend from claim 36 as to follow the arrangement of similar claims.  For example, see claims 54 – 58  or 72 – 76.
	Claim 76 fails to contain proper punctuation at the end of the claim.  It should be a period instead of a comma.
	Claim 96 depends from claim 82.  It is believed that it should depend from claim 81.

Appropriate correction is required.

Allowable Subject Matter
Claims 1 – 16, 18 – 41, 43 – 59, 61 – 77, 79 – 94 and 96 – 103 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art of record fails to teach or suggest the recited adhesive coated face material.  The independent claims identify the uniquely distinct features of a material that include a critical dimensional ratio (CDR) of the patterned adhesive disposed on the face material is less than 50, wherein the CDR is defined as:  (Adhesive Feature Width)/ (Adhesive Feature Height), wherein "Adhesive Feature Width (AFW)" is the average width distance of an adhesive region disposed on a face material and measured in a cross direction relative to the direction of processing of the face material and "Adhesive Feature Height (AFH)" is the average thickness of the same adhesive region disposed on a face material and measured in a direction transverse to the plane of the face material, wherein the adhesive pattern is irregular and/or random, and wherein the adhesive pattern is discontinuous.  The closest prior art of record, Kato in view of Vetrovec et al. and Hubbard et al., disclose different adhesive sheets, which either singularly or in combination, fail to anticipate or render obvious the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
This application is in condition for allowance except for the following formal matters: 
Please see the claims objected area above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
June 16, 2022